Citation Nr: 0019196	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for shotgun wounds of 
the left foot and ankle with retained foreign bodies, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for shotgun wounds of 
the right foot and ankle with retained metallic foreign 
bodies, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left shoulder 
injury with arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right shoulder 
arthritis, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1961 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Member of 
the Board in June 2000.  The Board notes that during the 
hearing the veteran presented testimony pertaining to his 
knees and hips.  However, service connection has not been 
established for those joints, and no issue pertaining to 
those joints has been developed or certified for appellate 
review.  Accordingly, the Board refers the veteran's comments 
to the RO for any appropriate action.  

The Board has found that additional development of evidence 
is required with respect to the claims for increased ratings 
for the service-connected orthopedic disabilities.  
Accordingly, those issues are the subject of a remand located 
at the end of this decision.



FINDINGS OF FACT

1.  All evidence necessary for evaluation of the claim for an 
increased rating for hearing loss has been obtained.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in September 2000 was 49 decibels in 
the right ear and 46 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 88 
percent in the right ear and 84 percent in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85 Diagnostic Code 6100 (1998 
& 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for hearing loss is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained. The veteran has been afforded disability evaluation 
examinations.  He has also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (1999).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  

On the authorized audiological evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
65
70
LEFT
15
10
45
60
70

The average loss on the right was 49 decibels, and the 
average loss on the left was 46 decibels.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category II, and the scores for the left ear correspond to 
category II.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the criteria for a compensable disability rating for 
bilateral hearing loss are not met.

The Board has considered whether there is evidence that an 
extraschedular evaluation of the veteran's disability is 
warranted.  The potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1999) have 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
disability, and there has been no evidence submitted that the 
veteran is unemployable due to this disability, or that he 
had lost substantial periods of time from work due to hearing 
loss.  The VA examiner did not give an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

As noted above, the Court has held that an allegation that a 
disability has become more severe is sufficient to establish 
a well-grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings for his service-connected 
orthopedic disorders are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  In 
this regard, the Board notes that during the hearing held in 
June 2000, the veteran testified that he had received 
treatment for his service-connected orthopedic disabilities 
on numerous occasions since his disability evaluation 
examination was conducted in September 1998.  He mentioned 
the VA medical facility in Oklahoma City and he had last been 
seen there in March 2000.  Medical records pertaining to such 
treatment have not been obtained.  The veteran also testified 
that he thought the VA examination in September 1998 was 
"very cursory and inadequate".  However, the Board does not 
know whether the veteran read the report of that examination.  
Aspects of an examination can be happening without the 
patient being aware of it.  Nevertheless, for reasons set 
forth below and to assure the veteran every consideration, 
the Board is directing that another examination be 
accomplished.  

As noted, the duty to assist the appellant in the development 
of his claim includes the duty to request information which 
may be pertinent to the claim.  38 U.S.C.A. §§ 5106, 5107(a) 
(West 1991).  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. §§ 
5103(a), 7104(a) (West 1991 & Supp. 1999); see also Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained) and 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches in cases where the record references other known and 
existing evidence that might pertain to the claim under 
consideration).  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government.  See Counts v. Brown, 6 Vet. App. 
473 (1994).  As such, the Board must obtain all of the 
records pertaining to the treatment afforded to the veteran 
by the VA as such records may be relevant to the claim for an 
increased rating.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board also finds that another disability evaluation 
examination is warranted.  The Board notes that the medical 
treatment records were not available for review by the 
examiner at the time the veteran was examined in September 
1998.  Review of the records would be of value to the 
examiner is assessing the severity of the service-connected 
orthopedic disabilities.  It is essential that in the 
examination each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
besides the VA medical facility in 
Oklahoma City who treated the veteran for 
his service-connected orthopedic 
disabilities since September 1998.  After 
securing the necessary releases, the RO 
should obtain these records, to include 
those from the VA medical facility in 
Oklahoma City, OK.

2.  After the foregoing records have been 
otained, the veteran should be afforded a 
VA orthopedic examination to assess the 
current severity of the veteran's 
service-connected disabilities.  The 
veteran's compaints are to be noted and 
the objective clinical findings reported 
in detail.  The claims folder, including 
the above referenced medical treatment 
records, should be made available to the 
examiner for review before the 
examination.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In evaluating the claims, the RO 
should give consideration to whether a 
higher rating is warranted based on 
evidence of functional loss and pain on 
movements pursuant to 38 C.F.R. §§ 4.40, 
4.45.  The RO also should consider 
whether referral for an extra-schedular 
evaluation is warranted.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



